PER CURIAM.
The appellant, the city of Miami Beach, who was the defendant below, has appealed from an adverse final decree. At suit of property owners residing on Star Island, a part of Miami Beach located in Biscayne Bay, the city was enjoined to discontinue its designated 100 x 100 foot dump area located in and on a 1,700 x 100 foot central parkway area on the island, previously acquired by the city by a deed containing a restriction against its use for other than park purposes. The decree also directed removal of a hedge surrounding the dump area and that such area be landscaped in conformity to the remaining park area.
It was alleged and shown that although intended for dumping the trim (grass and shrubs) of Star Island residents, the dump *66area was so used by residents of other connected islands and included unsightly debris. There were allegations of resultant odors and attracted vermin. The chancellor held the allegations of the complaint were established and that plaintiffs were entitled to the relief sought; and that the' restriction against use other than as a park was binding and the city’s use of the dump area thereon was in violation of the restriction.
We have considered the several contentions presented by the appellant, including the argument that the decree was too broad, and we find them to be without merit. The record discloses sufficient evidentiary support for the findings and conclusions of the chancellor.
Affirmed.